                          UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF VIRGINIA



         UNITED STATES OF AMERICA

                          v.                                   PLEA AGREEMENT HEARING

         ANDREW JON THOMASBERG                                          Case No. 1:19CR337


HONORABLE LIAM O’GRADY presiding                                               Time Called: 1:58 p.m.
Proceeding Held: November 12, 2019                                          Time Concluded: 2:19 p.m.
Deputy Clerk: Amanda                                                         Court Reporter: N. Linnell

Appearances:

UNITED STATES OF AMERICA by:                          Anthony Mariano, Ronald Walutes
ANDREW THOMASBERG in person and by:                   Gretchen Taylor
INTERPRETER: None                                     ☐ Interpreter Sworn


☒ Defense counsel advises that defendant wishes to    ☒ Court advises defendant as to:
  enter a plea of guilty                                ☒ Elements of the offense
☒ Plea Agreement filed                                  ☒ Maximum penalties
☒ Defendant has reviewed plea agreement with            ☐ Mandatory minimum sentence
  counsel and is satisfied w/representation             ☒ Forfeiture provision
☒ Defendant sworn                                       ☒ Sentencing guidelines
☐ Defendant advised that false statements made          ☒ Right to a jury trial
  under oath may result in prosecution for perjury      ☒ Waiver of appeal rights
☒ Court questions defendant as to background,         ☒ Government provides factual basis as set forth in
  education, medical history, drug usage                plea agreement


☒ GUILTY plea entered to Count(s) 1, 2              ☒ Court finds Defendant’s plea to be knowing and
  of the ☐ indictment, ☐ superseding indictment, ☒    voluntary and that a factual basis exists for the plea
  information                                         ☒ Defendant adjudged guilty
☒ PSR ordered                                       X Waiver of Indictment filed knowingly
☒ Sentencing set for: February 28, 2020 @ 9:00 a.m.

 ☒ Detention continued; or ☐ Bond continued:       ☒ as previously set, or ☐ as modified:
